"The constitutional integrity of the above Act, entitled 'An Act To create the office of Deputy Circuit Clerk of theCriminal Division of the Circuit Court in all counties of the State having a population of more than two hundred thousand, according to the last, or any subsequent Federal census; to provide for the appointment of such officer and the election of his successor; to prescribe the duties, authorities and to fix the compensation of such Deputy Circuit Clerk,' is certified here by the Judges of the Court of Appeals, as an abstract proposition, accompanied with an opinion by the Presiding Judge of said Court, in which it is stated that said Act was passed without publication and proof, required by section 106 of the Constitution. (Italics supplied.)
"We are of the opinion that the Court of Appeals, and for the reasons stated in said opinion, has reached the correct conclusion — that said Act is a local law and was passed in violation of section 106 of the Constitution, and under the mandate of section 110 of the Constitution must be declared void. See, in addition to the authorities cited by the Court of Appeals, Jefferson County v. Busby, 226 Ala. 293, 148 So. 411; Brandon v. Chambers, 229 Ala. 327, 157 So. 235. * * *
"Let the foregoing be certified to the Court of Appeals.
"All the Justices concur."
In accordance with the foregoing, we are required, and so hold, that the act approved February 3, 1923, supra, is a nullity and void. The court below was in error in overruling the demurrer to the indictment. The indictment charged no offense under section 3973 of the Code 1923, and the demurrer thereto should have been sustained.
It is unnecessary to discuss the other questions made by the record.
Reversed and remanded.
                              On Rehearing.